BLAKEY, III, JR., J„
On May 23, 1974, a jury found defendant guilty of operating a motor vehicle while under the influence. Defendant filed motions for new trial and in arrest of judgment. His motions were refused, defendant was sentenced and defendant took an appeal to the Superior Court. As the reasons for our order dismissing said motions do not appear of record, this opinion is filed pursuant to Superior Court Rule 46.
As authorized by Rule of Criminal Procedure 1123, on May 31, 1974, immediately after said motions were filed, the court directed argument prior to the preparation of the transcript, scheduled the same for June 28, 1974, and directed counsel for defendant to serve a copy of his brief upon the attorney for the Commonwealth one week prior thereto.
Counsel did not serve a brief as directed and has not filed a brief to date.
Further, while counsel appeared at argument, he did not argue the issues raised by his motion nor state any reason for his failure to prepare a brief as directed.
*110The order dismissing defendant’s motions was based upon our understanding that the same had been abandoned.